DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 11/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 4-5, 7-9, 12, and 14-15 are pending. 
Claims 2-3, 6, 10-11, and 13 are cancelled.
Claims 1, 7, 9, 12, and 15 are currently amended.

Claim Objections
Claims 1, 9, and 13 are objected to due to the following minor informalities: 
Regarding claim 1, line 29-30 should read “a maximum thickness”.
Regarding claim 9, lines 9-10 should read “each capable of receiving at least one wafer”. (Applicant is advised to carry the phrase “the at least one wafer” throughout the remainder of the claim for clear antecedent basis).
a maximum thickness” (two instances).
Regarding claim 13, line 19-20 and 22-23 should read “a maximum thickness” (two instances).

Claim Interpretation
To clarify the record, the Examiner continues to note that the claims are directed to a PECVD boat, not a process for inserting/holding wafers in a PECVD boat. As such, the only structurally limiting elements of the claim relate to physical features of the PECVD boat, not the wafers that are intended to be inserted. As such, the Examiner interprets the claims such that recitations of “wafers” amounts to an intended use of the PECVD boat, not a structurally limiting feature. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Additionally, the Examiner continues to note that recitation of “wafers” amounts to a statement relating to a material or article worked upon by a structure (being held/supported by the PECVD boat). A claim containing an “inclusion of the material or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, (in lines 14-15) the limitation “the receiving elements each having a groove… with a size capable of receiving two wafers” is regarded as indefinite, since it describes a physical dimensionality (groove having a size) as a function of an object that is variable (a size/thickness of a wafer). One of ordinary skill in the art would recognize that wafers come in a variety of shapes and sizes such that the exact scope of the claim is unclear. See MPEP 2173.05(b)(II).
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the receiving elements each having a groove capable of receiving two wafers”.

Regarding claim 15, (lines 3-5) the limitation: “wherein the length of the retaining arms is dimensioned such that they reach only up to about half the height of the inserted wafer” is regarded as indefinite, since it describes a physical dimensionality (arms having a length) as a function of an object that is variable (a height of a wafer). One of ordinary skill in the art would recognize that wafers come in a variety of shapes and sizes such that the exact scope of the claim is unclear. See MPEP 2173.05(b)(II).
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the retaining arms have a length”.
Moreover, the Examiner notes that one of ordinary skill in the art would recognize that PECVD substrates/wafers come in a variety of sizes and shapes such that the mass and surface area of said wafers is a variable quantity. As such, the true scope of the claim is indefinite since it references an object that is variable. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), 
Regarding claims 4 and 14, the claims depend from claim 3, which is now cancelled after being largely incorporated into claim 1. Applicant likely means for claims 4 and 14 to depend from claim 1, which is how the Examiner interprets the claims for purposes of compact and expedited prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8-9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) in view of Hong (US Pub. 2015/0068948).
Examiner notes Klick is available as 102(a)(2) prior art by virtue of its effective filing date from 2-April-2015 (instant application: 13-April-2015).
Regarding claim 1, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving square wafers (Fig. 13, wafers W depicted as substantially square),
wherein the at least one boat plate is has a vertical use position (see Fig. 13, vertically upright wafer holding) and is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the recess is U-shaped), each capable of receiving at least one of the wafers (see Fig. 13, one wafer per recess),

wherein the wafers inserted in each of the receiving slots are aligned with the at least one boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the boat plate ([0080] and Fig. 13, bottom-most carrier rods #210),
wherein the lateral retaining arms are part of the boat plate (Fig. 13, carrier rods #210 integrally connected to plates #202),
wherein the lateral retaining arms and a lower frame element form the U-shaped receiving slots (see annotated Fig. 13 below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the lateral arms and the lower frame element only partially surround the wafer inserted in the receiving slots (Fig. 13, rods #210 and the “slot” only surrounds 
wherein each boat plate consists of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite).

Klick does not teach wherein three receiving elements are disposed within each receiving slot, one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot and each of the three receiving elements are oriented inward into their associated receiving slot, the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer, each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element, wherein each receiving element disposed on a lateral retaining arm has a maximum thickness that is equal to or less than a thickness of the lateral retaining arm that the receiving element is disposed on, and wherein each receiving element disposed on a lower frame element has an maximum thickness that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on.
However, Hong teaches wherein three receiving elements are disposed within each receiving slot (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot (see annotated Hong Fig. 6 above) and each of the three receiving elements are oriented inward into their associated receiving slot (see above, towards the wafer), the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer (Hong – [0037] and Fig. 6, grooves #115, #125, #135), each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each receiving element disposed on a lateral retaining arm has a maximum thickness (see below, thickness of one prong of the receiving element) that is less than a thickness of the lateral retaining arm that the receiving element is disposed on (see below, thickness of the back portion of the arm is larger than that of the receiving element), 

    PNG
    media_image3.png
    156
    408
    media_image3.png
    Greyscale

and wherein each receiving element disposed on a lower frame element has an maximum thickness (see below, thickness of one prong of the receiving element on the lower frame) that is equal to or less than a thickness of the lower frame element that the receiving element is disposed on (see below, thickness of the side portion of the lower frame element is larger than that of the receiving element).

    PNG
    media_image4.png
    225
    484
    media_image4.png
    Greyscale

Klick and Hong both teach semiconductor wafer holders, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

for receiving rectangular or square wafers” is regarded as an intended use of the PECVD boat. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Regardless, modified Klick appears to be capable of receiving a substantially square wafer, as seen in at least Fig. 13.

Further, the claim limitations “has a vertical use position”, “capable of receiving at least one of the wafers”, “wherein the wafers inserted in each of the receiving recesses are aligned with the at least one boat plate”, and “only partially surround the wafer inserted in the receiving slots” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim 

Regarding claim 4, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
As the modified Klick apparatus is capable of receiving wafers (see at least Klick - Fig. 13), and since the size of the inserted wafer is a variable quantity which is unspecified by the instant claim, the modified Klick apparatus would be capable of accommodating two wafers in back-to-back loading. Further, Klick discloses a separate embodiment that is capable of supporting two wafers in back-to-back loading in a single recess (Klick - Fig. 12).

Regarding claim 5, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Klick apparatus would be capable of performing the intended use as expressly taught (Klick – [0045] and Fig. 2, with the boat plates of the alternative embodiment in Fig. 12) and connected to one another with a nonconductive material (Klick – [0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive).

Regarding claim 8, Klick teaches wherein the electrically conductive material used for the boat plates is: shaped graphite (Klick - [0005], [0042], [0079], shaped as in Fig. 13-14).

Regarding claim 9, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200, Abstract) consisting of a multiplicity of separate and vertically oriented boat plates ([0079] and Figs. 13-14, plates #202 & #204; seen arranged in Fig. 2) consisting of an electrical conductive material ([0005], [0042], [0079], plates comprise graphite; instant Application par. [0004]: electrically conductive material such as graphite),
wherein the boat plates are arranged and spaced apart from and next to one another (Klick – better shown in Fig. 2 differing only in boat plate geometry) in an electrically nonconductive manner ([0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive),
wherein the multiplicity of boat plates consist of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite),
wherein each of the multiplicity of boat plates are provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slots are U-shaped, see also below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the multiple U-shaped receiving slots are each capable of receiving at least one of the wafers (see Fig. 13, multiple wafers, 1 per slot), and 
wherein the multiple U-shaped receiving slots are arranged one behind the other in the longitudinal direction of the boat plate (see Fig. 13, slots arranged sequentially along the longitudinal axis) and open at a top (see Fig. 13, slots open upwardly),
 wherein the at least one wafer inserted into each of the receiving recesses are aligned flush with the respective boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction and are thus “flush”, see also Fig. 12), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer) and by a lower frame element of the respective boat plate ([0080] and Fig. 13, bottom-most carrier rods #210) forming the U-shaped receiving slots (see Fig. 13), which only partially surround the at least one wafer inserted into the respective receiving slot (Fig. 13, less than half the wafer periphery is surrounded).


However, Hong teaches wherein each receiving slot further comprises three receiving elements (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element (see annotated Hong Fig. 6 above) and projecting into the respective receiving slots for receiving the at least one wafer (see above, towards the wafer), wherein each of the receiving elements is provided with a groove into which an outer edge of the at least one wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 hold wafer #100), wherein each groove has a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each of the receiving elements disposed on a lateral retaining arm has a maximum thickness (see below, thickness of one prong of the receiving element) that is less than a thickness of the lateral retaining arm that the receiving element is disposed on (see below, thickness of the back portion of the arm is larger than that of the receiving element), 

    PNG
    media_image3.png
    156
    408
    media_image3.png
    Greyscale

and wherein each of the receiving elements disposed on a lower frame element has an maximum thickness (see below, thickness of one prong of the receiving element on the lower frame) that is less than a thickness of the lower frame element that the receiving element is disposed on (see below, thickness of the side portion of the lower frame element is larger than that of the receiving element).

    PNG
    media_image4.png
    225
    484
    media_image4.png
    Greyscale


Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “wherein the boat plates are arranged spaced apart from and next to one another and mechanically connected to one another in an electrically nonconductive manner”, “each capable of receiving at least one of the wafers”, “wherein the at least one wafer inserted in each of the receiving recesses are aligned flush with the respective boat plate”, “which only partially surround the at least one wafer inserted into the respective receiving slot”, “for receiving the at least one wafer”, and “into which an outer edge of the at least one wafer can engage” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 12, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising: at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving wafers (see Fig. 13, wafers W), 
wherein the at least one boat plate is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slot is U-

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein each receiving slot is capable of receiving one or two of the wafers (see Fig. 13; Abstract: for a wafer or wafer pair) and each receiving recess is bounded laterally by retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the at least one boat plate ([0080] and Fig. 13, bottom-most carrier rods #210).

Klick does not teach wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element, wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage, with a size capable of receiving two wafers, wherein each wafer is held in the at least one boat plate at just three points, wherein each of the receiving elements disposed on a lateral retaining arm 
However, Hong teaches wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 receiving wafer #100), with a size capable of receiving two wafers (while Hong shows a single circular wafer inserted into the slot, 

    PNG
    media_image3.png
    156
    408
    media_image3.png
    Greyscale

wherein each of the receiving elements disposed on a lower frame element has an maximum thickness (see below, thickness of one prong of the receiving element on the lower frame) that is less than a thickness of the lower frame element that the receiving element is disposed on (see below, thickness of the side portion of the lower frame element is larger than that of the receiving element).

    PNG
    media_image4.png
    225
    484
    media_image4.png
    Greyscale


Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “for receiving wafers”, “capable of receiving one or two wafers”, “worked into the end of each of the receiving elements”, and “with a size capable of receiving two wafers” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above. Further, modified Klick would be capable of accommodating any number of wafers in each slot, depending on the size and shape of 

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 14, the entire claim is regarded as a product-by-process claim, relating to the production of the boat plates (with lateral retaining arms and receiving slots) in a single piece from graphite, carbon fiber-reinforced carbon, or titanium. As such, the determination of patentability is based upon the product itself, and does not depend on its method of production. See MPEP 2113.
Thus, the modified Klick apparatus teaches the boat plates (Klick - [0079] and Figs. 13-14, plates #202 & #204), including the lateral retaining arms with the receiving elements (Hong - Fig. 6, vertically connecting members terminating in loading sections #12 and #13), wherein the boat plates comprise graphite (Klick - [0005], [0042], [0079], plates comprise graphite).

Furthermore, the Examiner notes that any number of structures, if rigidly attached, can be interpreted as “a single piece”, regardless of the number of smaller structures used to create the larger structure. As such, modified Klick teaches wherein 

Alternatively/additionally, modified Klick discloses the claimed invention except for wherein the boat plates, including the lateral retaining arms with the receiving slots, are produced in a single piece (emphasis added).  It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to form the entire boat plate (as taught by Klick, including the lateral retaining arms with the receiving elements as taught by Hong) as a single piece, since it has been held that making a formerly separable structure integral involves only routine skill in the art. See MPEP 2144.04.

Regarding claim 15, Klick does not teach the additional limitations of the claim.
However, Hong teaches each receiving slot provided in the at least one boat plate is bounded by the lateral retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), wherein the retaining arms have a length (Hong – Fig. 6, the arms appear to be “about half the height of the inserted wafer” #100).

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitation regarding the inserted wafer is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) and Hong (US Pub. 2015/0068948), as applied to claims 1, 4-5, 8-9, 12, and 14-15 above, and further in view of Diiorio (US Patent 5,356,475).
The limitations of claims 1, 4-5, 8-9, 12, and 14-15 have been set forth above.
Regarding claim 7, modified Klick does not teach wherein the nonconductive connection of the boat plates is provided by an Al203, quartz glass or ceramic material.
However, Diiorio teaches wherein spacing elements for wafer boat plates are made of ceramic (Diiorio - Col. 1, Lines 32-33).
Modified Klick and Diiorio both teach semiconductor wafer retaining apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Klick apparatus with the ceramic spacing element material of Diiorio in order to inhibit RF arcing between parallel PECVD boat plates (Col. 2, Lines 39-46). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant is thanked for the amendments to claims 1, 9, and 12 to alleviate minor informalities. However, each claim has introduced new minor informalities, and continued to be objected to.

Regarding claims 12 and 15, both claims have been amended to remove new matter. As such, the previous rejections of the aforementioned claims under section 112(a) are withdrawn.

Regarding claims 1 and 9 the claims have been amended to remove indefinite claim language. As such, the previous rejections of the aforementioned claims under 

Applicant asserts (Remarks, pgs. 11-12) that Klick nor Hong teach the added limitations regarding the maximum thickness of the receiving elements. However, Applicant has not stated why the prior art does not teach the limitations beyond merely alleging that they do not. As such, the Examiner asserts that the prior art does teach the added limitations regarding “maximum thickness” of the receiving elements, as is clearly shown in Fig. 6 of Hong (see annotated figures reproduced below, for convenience).

    PNG
    media_image3.png
    156
    408
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    225
    484
    media_image4.png
    Greyscale



Applicant asserts (Remarks, pg. 12) that Klick nor Hong teach multiple receiving slots arranged one behind the other in the longitudinal direction. Again, no specific arguments concerning the prior art are made beyond alleging that they do not teach this features. As such, the Examiner asserts that the prior art does teach the limitation as shown generally in Fig. 13 of Klick (see annotated figure reproduced below, for convenience)

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

Applicant presents extensive arguments concerning the prior art’s depiction of wafers in boats/holding arrangements and how they compare to the instant claims, but such arguments are moot. As has been stated extensively throughout prosecution, claim limitations regarding the inserted wafer are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

The claims including mention of the wafers are given patentable weight to the extent that the prior art would be capable of performing the intended use (inserting the wafers). As such, it is irrelevant what Klick and Hong explicitly show in the published figures, and have been evaluated for their capability to perform the intended use. As has been stated extensively throughout prosecution, one of ordinary skill in the art would recognize that semiconductor wafers come in a variety of shapes, diameters, thicknesses, etc. and thus a specific wafer could be found that would meet the limitations of the claims regarding multiple wafers and heights relative to the holding 

Applicant argues that Klick does not offer receiving slots (Remarks, pgs. 14-16), but instead teaches rods which support the wafer. This is unpersuasive because the slot and the rod are two different elements. The slot is interpreted as an open space bounded by receiving elements that is capable to receive the wafer. As such, Klick teaches receiving slots AND rods, but not the claimed receiving elements (which are taught by Hong). Applicant has not argued why the receiving elements of Hong do not meet the limitations, and thus has not adequately addressed the combination of references used to reject the claims.

The Examiner notes that Applicant has explicitly admitted that “Klick’s carrier rods 210, located on both sides of the plates 202, 204, provide three point support for the wafers” as similar to the limitation in claim 12 (line 16).

Regarding Applicant’s claim that Hong does not teach a PECVD boat since it is made of polymer, the arguments are entirely unpersuasive. First, the MPEP is clear that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (emphasis added). See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ Hong be made of the exact materials as that of Klick or even suitable for PECVD processing- the rejection as presented above merely incorporates the shape of the Hong receiving elements, and has not directly imported the Hong structure for physical combination with that of Klick.

Lastly, it would be well within the realm of ordinary skill in the art for one to choose a material for the wafer boat/holder that is suitable for the processing it will undergo. The MPEP is clear that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07. As such, one of ordinary skill in the art would recognize that if the structure of Hong were to be used in a PECVD application, they would choose a material that is suitable for that treatment because the advantages of the structure of Hong is in its shape and holding configuration for the wafer, not its constituent materials.

Applicant argues (Remarks, pg. 18) that the Hong reference does not teach the limitations of the claim because it shows parallel-arranged wafers without a boat plate. Respectfully, the Examiner notes that the entire “boat” or “holder” of Hong is not used in the current (or previous) art rejection, but merely showing the advantages of a single wafer holding arrangement and substituting it for that as depicted by Klick. 

As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                  

/Benjamin Kendall/Primary Examiner, Art Unit 1718